ORDER
Pursuant to Rule 28(d) of Rule 413 of the Rules for Lawyer Disciplinary Enforcement (RLDE), of the South Carolina Ap*371pellate Court Rules, the Office of Disciplinary Counsel (ODC) petitions the Court to transfer respondent to incapacity inactive status. ODC also seeks the appointment of an attorney to protect respondent’s clients’ interests pursuant to Rule 31, RLDE.
The petition is granted. Respondent is hereby transferred to incapacity inactive status.
IT IS FURTHER ORDERED that Alford Haselden, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain. Mr. Haselden shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Haselden may make disbursements from respondent’s trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Alford Haselden, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Alford Haselden, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Mr. Haselden’s office.
This appointment shall be for a period of no longer than nine months unless request is made to this Court for an extension.
/s/Jean Hoefer Toal, C.J.
FOR THE COURT